DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments were received on 3/29/2022.  Claims 3-22 are pending where claims 3-22 were previously presented and claims 1 and 2 were cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4, 7-9, 11, 12, 15-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manhas et al [US 2007/0073756 A1] (from IDS) in view of Li [US 2002/0099700 A1], Schmitter et al [US 2005/0033771 A1], and Holtzblatt et al [US 2001/0038395].
With regard to claim 3, Manhas teaches a method, comprising: inputting content of a digital page associated with requested interactive content into a parser resource; identifying a set of key phrases from the digital page based on an output of the parser resource (see paragraphs [0025]-[0026], [0030], and [0034]; the system can parse and identify key elements/phrases);
displaying the requested interactive content based on a result of the analyzing, the displaying including transforming the selected at least one key phrase into the link, wherein the link is depicted in the displayed interactive content as a representation of the key phrase and is individually user- selectable in the displayed interactive content, and wherein selection of the link includes access to a bundle of content associated with the key phrase (see paragraphs [0025]-[0026], [0030], and [0034]; the key phrase is transformed into a dynamic link to other associated content that the user can interact with to be provided access to the associated content).
Manhas does not appear to explicitly teach analyzing the identified set of key phrases using an indexing engine performing peer-based language processing, wherein an output of the indexing engine includes a selection of at least one key phrase from the set of key phrases for transformation into a link; individually user-selectable in the displayed interactive content to enable browsable access to part of a bundle of content associated with the key phrase without navigating away from the digital page in which user-selected content is displayed alongside the digital page, wherein the part of the bundle of content includes social media or other content associated with the at least one key phrase.
Li teaches analyzing the identified set of key phrases using an indexing engine performing peer-based language processing, wherein an output of the indexing engine includes a selection of at least one key phrase from the set of key phrases for transformation into a link (see paragraph [0046], [0054], and [0057]-[0058]; the system can utilize peer-based language processing to identify important key phrases that takes into account peer pages).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas by utilizing a document’s neighboring pages as part of the analysis as taught by Li in order to take advantage of the linked structure of webpages that tend to be linked to or from a source webpage where those other webpages tend to be related to the source webpage and thus utilizes additional related keywords that can help identify topics/categories of the source document thereby taking advantage of the contextual relationships between webpages to determine their respective topic/keyword relevancy.
Manhas in view of Li do not appear to explicitly teach individually user-selectable in the displayed interactive content to enable browsable access to part of a bundle of content associated with the key phrase without navigating away from the digital page in which user-selected content is displayed alongside the digital page, wherein the part of the bundle of content includes social media or other content associated with the at least one key phrase.
Schmitter teaches individually user-selectable in the displayed interactive content to enable browsable access to part of a bundle of content associated with the key phrase without navigating away from the digital page, wherein the part of the bundle of content includes social media or other content associated with the at least one key phrase (see paragraph [0073]; the system allows for the pop-up to occur on mouse hovering over the highlighted text/key phrase where the pop-up occurs on the same digital page and does not navigate the browser away from the current digital page and can provide browsable access to a bundle or more than one of the content associated with the key phrase).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the key-phrase pop-up system of Manhas in view of Li by providing means to display multiple pieces of information associated with a key phrase as taught by Schmitter in order to users of the system to be able to see multiple related and relevant information versus a single system-decided piece of content thereby helping the users of the system to gain access to additional information and also helping content providers to reach additional users by having multiple content providers provide content for each key phrase.
Manhas in view of Li and Schmitter do not appear to explicitly teach wherein the part of the bundle of content includes social media or other content associated with the at least one key phrase in which user-selected content is displayed alongside the digital page.
Holtzblatt teaches user-selected content is displayed alongside the digital page (see paragraphs [0012] and [0013]; the system can utilize multi-view browser technology to display user-selected content alongside the digital page).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the key-phrase pop-up system of Manhas in view of Li and Schmitter by providing a preview panel as taught by Holtzblatt in order to allow users to be able to select links and preview their content without fully navigating away from the main page thus leveraging multi-view browser technology to enable users to preview different possible paths/content/sites emanating from their current page prior to selecting a specific site to explore.
Manhas in view of Li, Schmitter, and Holtzblatt teach wherein the part of the bundle of content includes social media or other content associated with the at least one key phrase in which user-selected content is displayed alongside the digital page (see Holtzblatt, paragraphs [0012] and [0013]; see Schmitter, paragraph [0073]; see Li, paragraphs [0046], [0054], and [0057]-[0058];  see Manhas, paragraphs [0025]-[0026], [0030], and [0034]; the key phrase is transformed into a dynamic link to other associated content that the user can interact with to be provided access to the associated content that can include a bundle of content where users are allowed to select the associated content and have it displayed in a preview panel while simultaneously still viewing the initial page).

With regard to claim 4, Manhas in view of Li, Schmitter, and Holtzblatt teach processing, using the indexing engine, a peer group including the digital page and one or more additional digital pages that have direct links to, or are the a of direct links from, the digital page; wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the processing of the peer group and the at least one key phrase has a greater frequency of occurrence across the peer group than other key phrase(s) of the set of key phrases (see Li, paragraphs [0049] and [0054] and [0058]; the peer group can relate to pages that are linked by or linked to the target page where a subset of the most important keywords can be identified where the relevance of a keyword can be based on keyword frequency ).

With regard to claim 7, Manhas in view of Li, Schmitter, and Holtzblatt teach identifying one or more outbound links of the digital page; and forming a peer group using the one or more outbound links, wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based on processing content of the peer group using the indexing engine (see Li, paragraphs [0049] and [0054] and [0058]; the peer group can relate to pages that are linked by or linked to the target page where a subset of the most important keywords can be identified where the relevance of a keyword can be based on keyword frequency).

With regard to claim 8, Manhas in view of Li, Schmitter, and Holtzblatt teach identifying one or more inbound links of one or more digital pages that point to the digital page; and forming a peer group using the one or more inbound links, wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based on processing content of the peer group using the indexing engine (see Li, paragraphs [0049] and [0054] and [0058]; the peer group can relate to pages that are linked by or linked to the target page where a subset of the most important keywords can be identified where the relevance of a keyword can be based on keyword frequency).

With regard to claim 9, Manhas in view of Li, Schmitter, and Holtzblatt teach identifying one or more outbound links of the digital page; identifying one or more inbound links of one or more digital pages that point to the digital page; wherein the outbound and inbound links form a peer group, and wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based on processing content of the peer group using the indexing engine (see Li, paragraphs [0049] and [0054] and [0058]; the peer group can relate to pages that are linked by or linked to the target page where a subset of the most important keywords can be identified where the relevance of a keyword can be based on keyword frequency).

With regard to claims 11, 12, and 15-17, these claims are substantially similar to claims 3, 4, and 7-9 and are rejected for similar reasons as discussed above.

With regard to claims 19 and 20, these claims are substantially similar to claims 3 and 4 and are rejected for similar reasons as discussed above.



Claims 5, 6, 10, 13, 14, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manhas et al [US 2007/0073756 A1] in view of Li [US 2002/0099700 A1], Schmitter et al [US 2005/0033771 A1], and Holtzblatt et al [US 2001/0038395] in further view of Butterfield et al [US 2006/0242178 A1].
With regard to claim 5, Manhas in view of Li, Schmitter, and Holtzblatt teach all the claim limitations of claim 3 as discussed above.
Manhas in view of Li, Schmitter, and Holtzblatt do not appear to explicitly teach determining frequencies with which the key phrases of the set appear within a repository of social media content; wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining and the at least one key phrase has a greater frequency of appearance within the repository than other key phrase(s) of the set of key phrases.
Butterfield teaches determining frequencies with which the key phrases of the set appear within a repository of social media content (see paragraph [0029]; the system can determine the frequency of particular key phrases within the social media repository).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li, Schmitter, and Holtzblatt by term frequency for term usage during a particular time period and for social media content as taught by Butterfield in order to allow the keyword ranking/scoring scheme to reflect current popularity trends thereby allowing the system to identify hot or trending key phrases that could be more beneficial to select as a keyword for dynamic linking.
Manhas in view of Li, Schmitter, and Holtzblatt in further view of Butterfield teach wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining and the at least one key phrase has a greater frequency of appearance within the repository than other key phrase(s) of the set of key phrases (see Butterfield, paragraph [0029]; see Manhas, paragraphs [0025]-[0026], [0030], and [0034] and [0052]; see Li, paragraph [0059]; the system can utilize the keyword score/ranking which is based on the key phrase frequency where greater frequency can help illustrate the importance of one keyword over another keyword).

With regard to claim 6, Manhas in view of Li, Schmitter, and Holtzblatt teach all the claim limitations of claim 3 as discussed above.
Manhas in view of Li, Schmitter, and Holtzblatt do not appear to explicitly teach determining how often media related to key phrases of the set is accessed; wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining.
Butterfield teaches determining how often media related to key phrases of the set is accessed (see paragraphs [0029] and [0041]; the system can utilize statistics to determine how popular a metadata tag or key phrase is accessed/viewed over a time period).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li, Schmitter, and Holtzblatt by employing access pattern statistics to determine popularity of terms during a particular time period as taught by Butterfield in order to allow the keyword ranking/scoring scheme to reflect current popularity trends thereby allowing the system to identify hot or trending key phrases that could be more beneficial to select as a keyword for dynamic linking.
Manhas in view of Li, Schmitter, and Holtzblatt in further view of Butterfield teach wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining (see Butterfield, paragraphs [0029] and [0041]; see Manhas, paragraphs [0025]-[0026], [0030], and [0034] and [0052]; see Li, paragraph [0059]; the system can utilize the keyword score/ranking which is based on the key phrase popularity that can be based on statistical information such as access pattern statistics/frequency).

With regard to claim 10, Manhas in view of Li, Schmitter, and Holtzblatt teach all the claim limitations of claim 3 as discussed above.
Manhas in view of Li, Schmitter, and Holtzblatt do not appear to explicitly teach wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based at least in part on view counts of social media content items associated with the at least one key phrase, the social media content items being accessible to users of a social media service.
Butterfield teaches based at least in part on view counts of social media content items associated with the at least one key phrase (see paragraphs [0029] and [0041]; the system can utilize statistics to determine how popular a metadata tag or key phrase is accessed/viewed over a time period).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li, Schmitter, and Holtzblatt by employing access pattern statistics to determine popularity of terms during a particular time period as taught by Butterfield in order to allow the keyword ranking/scoring scheme to reflect current popularity trends thereby allowing the system to identify hot or trending key phrases that could be more beneficial to select as a keyword for dynamic linking.
Manhas in view of Li, Schmitter, and Holtzblatt in further view of Butterfield teach wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based at least in part on view counts of social media content items associated with the at least one key phrase, the social media content items being accessible to users of a social media service (see Butterfield, paragraphs [0029] and [0041]; see Manhas, paragraphs [0025]-[0026], [0030], and [0034] and [0052]; see Li, paragraph [0059]; the system can utilize the keyword score/ranking which is based on the key phrase popularity that can be based on statistical information such as access pattern statistics/frequency that can include view/playback of the content item).

With regard to claims 13, 14, and 18, these claims are substantially similar to claims 5, 6, and 10 and are rejected for similar reasons as discussed above.

With regard to claims 21 and 22, these claims are substantially similar to claims 5 and 6 and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 10 through the last paragraph on page 11) with respect to the rejection(s) of claim(s) under Manhas in view of Li and Schmitter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holtzblatt.  The applicant amended the claims to incorporate new limitations that required further search of the prior art; as seen from the above 35 USC 103 rejections a new reference was found that, when combined, would appear to teach or fairly suggest the claim limitations as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sundaresan et al [US 2002/0129114 A1] teaches at paragraph [0031] that each out-link is downloaded and a thumbnail is generated on-the-fly each time a webpage is downloaded for a user; Brown et al [US 6,356,908] teaches at column 7, line 57 through col 8, line 15 that the hovering of a mouse cursor can cause a pop-up of a thumbnail for the webpage of that link; and Nicklum [US 7,174,513] teaches at column 5, lines 39 teaches the preview of a website when the mouse is over or near the link where the preview is a thumbnail in a pop-up menu.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/19/2022